     Case 8:19-cv-01817-DOC-KES Document 14 Filed 10/28/19 Page 1 of 2 Page ID #:101



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 S.W. Birch St., Suite 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    Fax: (866) 843-8308
 5    DisabilityRights@manninglawoffice.com

 6
      Attorneys for Plaintiff LOUIS DO

 7

 8
                              UNITED STATES DISTRICT COURT

 9
             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

10

11     LOUIS DO, an individual,
                                                 Case No. 8:19-cv-01817-DOC-KES
12                      Plaintiff,
                                                 Hon. David O. Carter
13     v.                                        STIPULATION TO REMAND CASE
14                                               TO STATE COURT AND [PROPOSED]
                                                 ORDER
15     HILLSTONE RESTAURANT                      Complaint filed: September 3, 2019
16     GROUP, INC., a Delaware                   Removed: September 24, 2019
       corporation; and DOES 1-50,
17     inclusive,
18
                        Defendants.
19

20

21          Plaintiff Louis Do (“Plaintiff”) and Hillstone Restaurant Group, Inc.
22    (“Defendant”), and through their counsel of record hereby stipulate with reference to
23    the following facts:
24          1.     This action was originally filed Orange County Superior Court, Case No.
25    30-2019-01095009-CU-CR-CJC, and Defendant removed it to federal court on
26    September 24, 2019, pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443.
27          2.     On October 24, 2019, Plaintiff filed a Motion to Remand on the grounds
28    that the action does not arise under the laws of the United States and the action is not
                                                   1
     Case 8:19-cv-01817-DOC-KES Document 14 Filed 10/28/19 Page 2 of 2 Page ID #:102



 1    otherwise within the removal jurisdiction of this Court, which is currently pending.
 2          3.     The Parties have further met and conferred, and have agreed to stipulate
 3    to remand the action to Orange County Superior Court in lieu of deciding the matter by
 4    noticed motion.
 5          WHEREFOR, the parties hereby stipulate that good cause exists to remand this
 6    case back to state court, Orange County Superior Court, Case No. 30-2019-01095009-
 7    CU-CR-CJC. This stipulation is without prejudice to the rights, claims, defenses and
 8    arguments of all parties.
 9

10    Dated: October 28, 2019              MANNING LAW, APC
11
                                       By: /s/ Joseph R. Manning Jr., Esq.
12                                        Joseph R. Manning Jr., Esq.
13                                        Attorneys for Plaintiff
14
      Dated: October 28, 2019              SHEPPARD, MULLIN,
15                                         RICHTER & HAMPTON LLP
16

17                                     By: /s/ Michael J. Chilleen., Esq.
                                          Michael J. Chilleen, Esq.
18                                        Attorneys for Defendant
19

20

21

22

23

24

25

26
27

28


                                                  2
